Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 The remark/response filed on 12/2/20 has been received and made of record.
 Applicant argument regarding with respect to claims 1-19 the cited art of record fails to disclose the claimed invention as recited current version have been fully considered but they are not persuasive for the following reasons.
For example applicant alleges “Applicant submits that the combination of Bapst and Kalva fails to disclose all of the elements of independent claims 1, 11, and 16-19. In particular, Bapst and Kalva fail to disclose an object scheduler located in the access network between the content sever and the UE that 1) receives information concerning the prioritized objects from the UE, and 2) schedules transmission of objects comprising displayable content to the UE based on the information concerning the prioritized objects.
  	While Kalva controls the order in which objects are transmitted by the content server, Kalva fails in the same way as Bapst to disclose the claimed invention: Kalva does not control how the objects are scheduled by the access network. Moreover, there is no object scheduler between the content server and the UE in an access network. Thus, Kalva fails to teach “transmitting information concerning the prioritized objects towards an object scheduler in an access network located between the UE and the content server” as recited in claim 1.


Examiner response
 First, in response to applicant's arguments against the references individually, examiner asserts one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For example, Bapst discloses a method for enhancing rendering of displayable content comprising plural objects, the method comprising a user equipment (UE)[see figs. 12-A-12B, par. 0090-0091), prioritizing, based on collected information on object priority, objects responsible for a start rendering time over other objects(see figs. 12-A-12B, par. 0090-0091, where he client may determine an optimal sequence/priority for receiving the objects, and send a series of prioritized object requests back to the server) and transmitting information concerning the prioritized objects towards an object scheduler in an access network[[0090-0091, where In block 1210, the client may send a list of the required objects and their priorities to the server).  Here, though Bapst teaches an object scheduler in an access network [0090-0091, where in block 1210, the client may send a list of the required objects and their priorities to the server).  
Bapst does not discloses the object scheduler is located between the UE and the content server.
Kalva discloses  wherein the object scheduler (124) is located between the UE(140) and the content server(120)(see fig.1 and par. 0036-0038).Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of Kalva into the system of Bapst, thus by placing 

 In further analysis, Bapst teaches prioritizing, based on collected information on object priority, objects responsible for a start rendering time over other objects(see figs. 12-A-12B, par. 0090-0091, where he client may determine an optimal sequence/priority for receiving the objects, and send a series of prioritized object requests back to the server); and transmitting information concerning the prioritized objects towards an object scheduler in an access network[[0090-0091, where In block 1210, the client may send a list of the required objects and their priorities to the server). In addition, Kalva discloses an object scheduler (124) is located between the UE(140) and the content server(120)(see fig. 1 and par. 0036-0038). The object scheduler is placed between UE and server, in order to ascertain operation characteristics of the UE, server and object r to best schedule as many of the objects in the presentation as is possible using a priority for the object and to select which objects to schedule and which objects not to schedule. Thus examiner asserts the combined teachings of Bapst and Kalva disclose "an object scheduler located in the access network between the content sever and the 
Thus, applicant’s argument  alleging the  combination teachings of Bapst and Kalva fails to disclose all of the elements of independent claims 1, 11, and 16-19 has been found unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 , 2, 3, 9, 11, 12,  16, 17, and 18  and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bapst et al. U. S. Patent application No. 2013/0226992 [hereinafter Bapst] in view of Kalvia et al. U.S. Patent Application No. 2003/0121050[hereinafter Kalvia].
As per claim 1 ,   16, and 18,   Bapst discloses a method implemented by user equipment (UE) for enhancing rendering of displayable content comprising plurality of objects received from a content server, the method comprising a user equipment (UE)[see figs. 12-A-12B, par. 0090-0091):
prioritizing, based on collected information on object priority, objects responsible for a start rendering time over other objects(see figs. 12-A-12B, par. 0090-
transmitting information concerning the prioritized objects towards an object scheduler in an access network[[0090-0091, where In block 1210, the client may send a list of the required objects and their priorities to the server).
Bapst does not explicitly disclose the object scheduler is located between the UE and the content server.
Kalvia discloses wherein the object scheduler (124) is located between the UE(140) and the content server(120)(see fig. 1 and par. 0036-0038).Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of Kalvia into the system of Bapst, thus by placing the object scheduler between UE and server, the object scheduler can ascertain operation characteristics of the UE, server and object in order to best schedules as many of the objects in the presentation as is possible using a priority for the object to select which objects to schedule and which objects not to schedule.

As per claim 2 Bapst disclose the method of claim 1, further comprising collecting, prior to the prioritizing, information on object priority(see par. 0062).

As per claim 3, Bapst disclose the method of claim 1, further comprising: 


As per claim 9, Bapst discloses the method of claim 1, wherein the displayable content is a web page(see par. 0045).

 As per claim 12, Bapst discloses the method of claim 11, further comprising transmitting the scheduled objects to the UE. [[0090-0091, where in block 1210, the client may send a list of the required objects and their priorities to the server).

 As per claims 11, 17 and 19, the claims features similar with claims 1, 16, and 18  discussed above, further reciting: the displayable content to the UE based on the information concerning the prioritized objects(see par. 0045, 0083, the client 110A may send a list of the objects and their priorities to the server 208, which may receive the list and push the requested objects to the client 110A in the requested order/in accordance with their priorities.)


7. 	Claims 4, 5  7, 8, , 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bapst-Kalvia as applied to claim 1 above, and further in view of OVSIANNIKOV; MICHAEL U.S. Patent Application Publication No. 2012/0230345 [hereinafter OVSIANNIKOV].

Bapst does not explicitly disclose wherein the prioritizing comprises:
 multiplexing plural streams over one communication resource, the streams having different priorities; and accommodating requests for the objects to be prioritized into the stream having the highest priority.
OVSIANNIKOV discloses wherein the prioritizing comprises: multiplexing plural streams over one communication resource, the streams having different priorities(see
 par. 0005, 0203); and accommodating requests for the objects to be prioritized into the stream having the highest priority(see par. 0005, 0203). Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of OVSIANNIKOV into the system of Bapst In order provide quality of service to multi-priority stream of data carried via a single transport layer connection.

As per claim 5  and 14 Bapst discloses the method of claim 4, wherein the communication resource is a Quick User Datagram Protocol Internet Connections tunnel(see par. 0053, 0197).

As per claim 7, OVSIANNIKOV the method of claim 1, wherein: the objects are comprised in data traffic; and the data traffic is encrypted(see par. 0053).

.


8. 	Claim 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bapst–Kalvia as applied to claim 1 above, and further in view of Gogic et al. U.S. Patent Application Publication No.2010/0226252[hereinafter Gogic]. 
As per claims 6 and 15 Bapst discloses substantial features of the claimed invention as discussed above with respect to claim 1, 
Bapst does not explicitly disclose wherein: the UE has a pre-assigned subscription level, the pre-assigned subscription level having a first numerical priority value; and the prioritizing is effected by using second numerical priority values offsetting the first
 numerical priority value, the second numerical priority values being substantially smaller than the first numerical priority value.
Gogic discloses wherein: the UE has a pre-assigned subscription level, the preassigned subscription level having a first numerical priority value(see par. 0044, 0049); and the prioritizing is effected by using second numerical priority values offsetting the first numerical priority value, the second numerical priority values being substantially smaller than the first numerical priority value(see par. 0044, 0049). Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of Gogic into the system of Bapst-Kalvia  because it may be desirable to give priority to calls from personnel providing .


Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bapst–Kalvia as applied to claim 1 above, and further in view of Huang et al. U.S. Patent Application Publication No. 2015/0296499[hereinafter Huang].
 As per claim 10, Bapst–Kalvia discloses substantial features of the claimed invention as discussed above with respect to claim1, Bapst–Kalvia  does not disclose wherein the UE is one out of plural UEs, and all UEs compete for a common shared radio resource in one cell of a cellular communication network.
 Huang discloses wherein the UE is one out of plural UEs, and all UEs compete for a common shared radio resource in one cell of a cellular communication network(see par. 0010). Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of Huang into the system of Bapst-Kalvia as this may permit differentiated treatment of devices belonging to different device classes, thereby permitting a cellular network operator to exert greater control over how network resources are allocated and how the traffic is handled.

 
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  







Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009.  The examiner can normally be reached on 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456